     Case 1:18-cv-04439-JBW-CLP Document 47 Filed 03/09/20 Page 1 of 1 PageID #: 210




                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT
                                               _________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      9th day of March, two thousand twenty.

      ______________________________

       Robert Doyle,
                                                                     STATEMENT OF COSTS
                                                                     Docket No. 19-939
                    Plaintiff - Appellant,

       v.

       Douglas C. Palmer, in his official capacity as Clerk of
       the United States District Court for the Eastern
       District of New York,

                 Defendant - Appellee.
      ______________________________


             IT IS HEREBY ORDERED that costs are taxed in the amount of $43.50 in favor of the
      Appellee.


                                                           For the Court:

                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON 03/09/2020
